Citation Nr: 0821876	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-00 574	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Propriety of apportionment of the veteran's pension benefits 
on behalf of the veteran's children for the period from May 
1, 2000, to May 31, 2002.



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
November 1966.  The appellant is the mother of the veteran's 
children; she and the veteran have never been married.  The 
appellant is unrepresented in this matter; the veteran was 
represented by Disabled American Veterans. 

The convoluted procedural history of this case is worthy of 
explanation.  The matter initially arose from a special 
apportionment decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In that 
decision, the RO granted the appellant, on behalf of her 
children, an apportionment of the veteran's pension benefits 
effective from October 1, 1998.  The appellant and the 
veteran were both notified of the decision in July 1999.  The 
veteran expressed disagreement and was afforded a hearing 
before a hearing officer at the Chicago RO in October 1999.  
A transcript of the hearing has been associated with the 
claims file.  Pursuant to that hearing, the hearing officer 
issued a decision proposing to terminate the apportionment, 
effective May 1, 2000.  Notice of the proposed termination 
was sent to the veteran and appellant in January 2000 and 
notice of termination of apportionment was sent to both in 
May 2000.  

Following the appellant's perfected appeal of the termination 
of apportionment, the RO issued a second special 
apportionment decision in June 2002 granting the appellant 
the requested apportionment effective June 1, 2002.  The RO 
notified both the appellant and the veteran of the 
apportionment in June 2002.  The Board remanded the matter to 
the RO for further notification, evidentiary development, and 
adjudication in October 2002.  The Board did not consider the 
June 2002 renewed grant of apportionment; it does not appear 
that the grant was associated with the file at the time of 
the Board's October 2002 adjudication.  The veteran filed a 
notice of disagreement (NOD) with the June 2002 decision and 
was issued a statement of the case (SOC) in April 2003.  The 
veteran does not appear, however, to have perfected his 
appeal with respect to the latter apportionment.

After completing the required notification and evidentiary 
development, the RO readjudicated the claim and issued a 
supplemental statement of the case (SSOC) in January 2008.  
In that decision, the RO affirmed the apportionment of the 
veteran's pension benefits on behalf of his children during 
the period from October 1, 1998, to April 30, 2000; it 
affirmed the denial of apportionment from May 1, 2000, to May 
31, 2002; and it found that apportionment from June 1, 2002 
was improper due to the veteran's showing of hardship for 
himself and the two children in his custody as of that date.  

The veteran submitted a written statement in January 2008 to 
the RO withdrawing his appeal of the apportionment issue.  
The Board thus will address only the propriety of an 
apportionment of the veteran's pension benefits during the 
period from May 1, 2000, to May 31, 2002, as that is the only 
period for which the appellant has perfected an appeal.


FINDINGS OF FACT

1.  The appellant and the veteran were never married.  They 
have four children: G.W., who turned 18 in July 1999 and was 
enrolled in college full-time after that date; Y.W., who 
turned 18 in November 2000 and was enrolled in college full-
time after that date; K.W., who turned 18 in July 2002; and 
B.W., who turned 18 in November 2003.

2.  The veteran was awarded non-service-connected pension 
benefits effective December 1, 1995; his pension included a 
dependency allowance for all four of the identified children.

3.  The veteran's pension was apportioned for the benefit of 
his minor children during the period from October 1, 1998, to 
April 30, 2000.  The apportionment was terminated by the RO 
for the period from May 1, 2000, to May 31, 2002.  

3.  During the period from May 1, 2000, to May 31, 2002, the 
veteran had custody of G.W.  The veteran also gained legal 
custody of K.W. on March 25, 2002.  Y.W. and B.W. remained in 
the custody of the appellant for the entire period.

4.  During the period from May 1, 2000, to May 31, 2002, the 
veteran accrued more than $17,000 in arrearages of child 
support for Y.W., K.W., and B.W.; he did not reasonably 
discharge his responsibility for the children's support.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
pension benefits in the amount paid to the veteran as 
dependency allowance for the children not in his custody for 
the period of May 1, 2000, to May 31, 2002, are met.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that during the pendency of the 
instant appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

However, the United States Court of Appeals of Veterans 
Claims (Court) has held that the VCAA does not apply to 
decisions regarding how benefits are paid, as the issue in 
such cases is not the awarding of benefits but rather a 
determination "regarding how [a claimant's] benefits will be 
distributed."  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  An apportionment decision, such as the case 
currently before the Board, involves deciding how existing 
benefits are to be distributed.  Under the reasoning in Sims, 
the Board thus concludes that the VCAA is not applicable to 
this claim.  In any event, the appellant was furnished with 
notice through the issuance of March 2002, April 2003, March 
2004, and February 2007 notice letters.

The Board finds that there is no indication that additional 
action is needed to comply with any existing duty to assist 
the appellant.  She has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  Examinations and medical opinions are 
not necessary for an apportionment claim.



II.  Analysis

Under 38 U.S.C.A. § 5307, if a veteran's child is not in his 
custody, all or any part of the compensation or pension 
payable on account of the veteran may be apportioned as may 
be prescribed by the Secretary.  There are two types of 
apportionments.

A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450 (2007).  More 
specifically, 38 C.F.R. § 3.450 provides that an 
apportionment may be paid if the veteran's children are not 
residing with him and he is not reasonably discharging his 
responsibility for the children's support.  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 (2007).  That regulation provides 
that, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his dependent on 
the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and the dependent in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependent and the apportionment claimant.  
Section 3.451 further provides that apportionment of more 
than 50 percent of the veteran's benefits is ordinarily 
considered to constitute undue hardship on him, while 
apportionment of less than 20 percent of his benefits is 
ordinarily considered insufficient to constitute a reasonable 
basis for any apportionment. 

The special apportionment was apparently designed to provide 
for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving dependents additional support.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The record contains birth certificates for G.W. showing that 
he was born on July [redacted], 1981; for Y.W. showing that she was 
born on November [redacted], , 1982; and for B.W. showing that he was 
born on November [redacted], , 1985.  The record also reveals the 
veteran's July 1996 statement that he is the father of K.W., 
born July [redacted], , 1984.  Statements from the veteran and the 
appellant, dated September 1999, September 2002, October 
2002, and May 2003, reflect that G.W. and Y.W. attended 
college full-time following their graduation from high 
school.  (The younger children, K.W. and B.W., were still 
minors as of June 1, 2002, the date that apportionment was 
re-instated.)  They are thus eligible for apportionment of 
the veteran's pension benefits under 38 C.F.R. § 3.667(a)(1), 
which provides that a child may receive pension benefits 
after turning 18 years old if the child was pursuing a course 
of instruction at an approved educational institution and a 
claim for such benefits is filed within 1 year from the date 
the child turned 18.  As the current claim has been 
continuously prosecuted since before the children reached 18 
years of age, the Board finds that the filing requirement is 
satisfied and the children are thus eligible for 
apportionment.

The record shows that the veteran is entitled to non-service-
connected pension benefits.  Correspondence from the RO to 
the veteran in August 1997 reflects that he was awarded a 
dependency allowance for all four of his children, effective 
December 1, 1995.  An apportionment notice to the veteran 
sent in July 1999 reflects that the appellant's claim for 
apportionment was granted as of October 1, 1998, for Y.W., 
K.W., and B.W.  Notice sent to the veteran and the appellant 
in May 2000 reflects the termination of the apportionment as 
of May 1, 2000, due to the RO's finding of hardship to the 
veteran stemming from the apportionment of his pension 
benefits.  Following the appellant's appeal of the 
termination of apportionment, the RO again awarded 
apportionment on behalf of Y.W. and B.W. effective June 1, 
2002.  This apportionment was set to end on June 30, 2005, 
but was effectively terminated earlier due to the termination 
of the veteran's pension benefits effective January 1, 2003.

As noted above, the veteran has withdrawn his appeal with 
regard to the apportionment issue.  Thus, the Board will 
adjudicate only the issue of the propriety of termination of 
apportionment for the veteran's children not in his custody 
for the period from May 1, 2000, to May 31, 2002.  The Board 
notes that the RO, in a January 2008 supplemental statement 
of the case (SSOC), concluded that apportionment was not 
proper for the period June 1, 2002, to December 31, 2002, 
again citing to the hardship allegedly suffered by the 
veteran due to the apportionment.  As an appeal pertaining to 
that time period was not perfected by the appellant, however, 
the Board has no jurisdiction over that question.  The Board 
further notes that the veteran's appeal with regard to that 
issue has since been withdrawn.

The initial issue for consideration is whether the veteran 
was reasonably discharging his responsibility for the support 
of his children in the appellant's custody.  38 C.F.R. § 
3.450.  The Board finds that he was not.  As such, the 
criteria for a "general" apportionment are met, and there 
is no need to consider a special apportionment.  (Review of 
the file indicates that the veteran had physical custody of 
G.W. as of September 1998 and that the child has remained in 
the veteran's custody for the pendency of the appeal.  The 
propriety of apportionment will thus be discussed as relative 
to the other three children.)

Review of the claims file reflects the appellant's repeated 
claims that the veteran was not reasonably supporting the 
children not in his custody.  Court orders dated in January 
2000 reflect that the veteran was in arrears of $4,753.00 as 
of January 1999.  Orders to withhold income issued by the 
state child support collections agency reflect that as of 
July 2001, the veteran was $2,938.88 in arrears for child 
support for K.W., and as of December 2001, he was $4,276.18 
in arrears for child support for B.W.  As of January 2002, 
withholding orders show that the veteran was $2,967.84 in 
arrears for child support for K.W. and $4,406.84 in arrears 
for B.W.'s child support.  Orders from May 2002 court 
proceedings reflect that the veteran was granted legal 
custody of K.W. as of March 25, 2002.  The court documents 
further reflect that as of May 13, 2002, the veteran's child 
support arrearages totaled $17,540.46, including an 
adjustment for the period during which K.W. had been in the 
veteran's custody.  The appellant has further submitted 
statements contending that from May 2000 to February 2002, 
the veteran was contributing only $14.00 monthly in child 
support arrearages, which was withheld from his monthly 
retirement annuity.  This contention is supported by a 
January 2000 court order providing that the veteran's child 
support obligations were to be paid from his VA pension, and 
his arrearages were to be settled by way of a $14.00 per 
month deduction from his retirement annuity.  Further, the 
Board notes that the veteran himself stated in an April 2001 
submission to the RO that he was intermittently paying 
$100.00 to the appellant for "my other kids when I can" for 
his child support obligations.

The Board thus concludes that there is sufficient evidence 
that the veteran had not reasonably supported the children 
not in his custody to warrant an apportionment under the 
general provisions of 38 C.F.R. § 3.450.  Although awarded a 
dependency allowance for all four children in his non-
service-connected pension, the veteran fell more than 
$17,000.00 behind in his child support payments for the 
children not in his custody during the relevant time period.  
The Board concludes that a $14 monthly payment to the 
custodian of the veteran's children with sporadic $100 
monthly payments does not amount to reasonable support, 
particularly as the veteran was being compensated by VA for 
four dependents.  Of those four dependents, two have never 
been in the veteran's custody; he was awarded legal custody 
of the third less than three months before the expiration of 
the period at issue in this case.  The Board does not find 
that under these circumstances, the veteran has discharged 
his duty to support his children.  Therefore, apportionment 
is warranted for the period from May 1, 2000, to May 31, 
2002.

The Board is aware that the veteran has claimed repeatedly 
that an apportionment of his pension benefit would pose an 
undue hardship on him, as he is unemployed and relies on the 
pension and a modest retirement annuity to support himself 
and the children in his custody.  The Board notes, however, 
that the veteran has been awarded a dependency allowance for 
four children but, as discussed above, had not been 
reasonably supporting the children not in his custody and had 
in fact accrued arrearages in child support payments totaling 
more than $17,000.00.  The Board further notes that 38 C.F.R. 
§ 3.450(a)(1)(ii) makes no provision for hardship once a 
determination has been made that the veteran has not 
reasonably supported the dependents not in his custody.  The 
Board thus concludes that it is equitable to apportion the 
dependency allowance for the period of May 1, 2000, to May 
31, 2002, to the children of the veteran not in his custody 
during that time.


ORDER

An apportionment of the veteran's non-service-connected 
pension benefits in the amount paid to the veteran as 
dependency allowance for the children not in his custody for 
the period of May 1, 2000, to May 31, 2002, is granted.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


